Citation Nr: 0618146	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-32 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2001 for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) in which an increased rating of 100 percent for 
schizophrenia was granted effective December 12, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran indicated that he has been found to be disabled 
by the Social Security Administration (SSA).  The SSA records 
are not in the claims file.  VA has a statutory duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In this case, a VCAA notice pertaining to the issue on appeal 
has not been sent to the veteran.  Although the RO in its May 
2003 statement of the case, points to an August 22, 2002 
development letter, that letter addresses the elements of 
service connection, and not the criteria to establish either 
an increased rating or an effective date.  Accordingly, the 
agency of original jurisdiction (AOJ) should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to the issues remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





